DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kanei et al. (WO2019/208182A1).
Regarding claims 1 and 5, the Kanei et al. (hereinafter Kanei) reference discloses a piston ring (10) used for a reciprocating compressor (Abstract), wherein polytetrafluoroethylene and polyetheretherketone or polyimide account for 50% or more by mass in total (Para. [0037]), the piston ring does not contain polyphenylene sulfide (Para. [0040]), the piston ring has a tensile strength within a range of more than 15 MPa and less than 100 MPa (Para. [0031]). The method of claim 5 is obvious in view of the rejection of claim 1.
Regarding claim 2, the Kanei reference discloses a tensile strength of 55 MPa or less Para. [0031]).
Regarding claims 3 and 4, the Kanei reference discloses a reciprocating compressor (Abstract) configured to pressurize hydrogen gas to a predetermined pressure in a hydrogen station (Para. [0013]), the reciprocating compressor comprising: a cylinder provided with a compression chamber into which hydrogen gas is sucked (21); a piston (30) that is disposed in the cylinder and is reciprocated in the cylinder to change a volume of the compression chamber; and the piston ring according to claim 1 or 2, being attached to an outer peripheral portion of the piston to seal a gap between the outer peripheral portion of the piston and an inner wall surface of the cylinder (Fig. 2).

Claim(s) 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by KR100408795B1.
Regarding claim 6, the KR100408795B1 (hereinafter KR) reference, discloses a method for evaluating life of a piston ring used in a reciprocating compressor (Abstract), the method comprising the steps of: investigating a correlation between an operating time of the reciprocating compressor and pressure in a space in which pressure can rise due to leakage of compressed gas through a gap between the piston ring and a cylinder; determining the operation time when the pressure in the space reaches a predetermined threshold based on the correlation; and evaluating the determined operation time as the life of the piston ring (Claim 1c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675